PETITION FOR REHEARING
The appellee in its petition for rehearing has made the point that the cross-arm warning sign at the crossing did not have the word "two" on *Page 515 
it; that the railroad has a double track at the crossing; and that there was no warning sign showing that there was more than one track.
No issue was tendered by the amended complaint on this 10.  subject matter. The case was not tried on the theory that it was an issue.
The word "two" on the sign, or the failure to have the word "two" on the sign would only become material in this case in the event there was a train going west and passing the train going east at or near the scene of the accident. Not only would the lack of the word "two" on the sign have no causal bearing on the accident but it will be noted that the court withdrew the issue of the passing train from the consideration of the jury by an instruction tendered by the appellant to which the appellee did not object.
The appellee's petition for rehearing is denied.
NOTE. — Petition for rehearing reported in 87 N.E.2d 885.